Exhibit 10.2

 

 

REGISTRATION RIGHTS AGREEMENT

by and among

CATALENT, INC.

and

the other parties hereto

Dated as of August 5, 2014

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.1

  

Certain Definitions

     1   

SECTION 1.2

  

Other Definitional Provisions; Interpretation

     5   

ARTICLE II REGISTRATION RIGHTS

     5   

SECTION 2.1

  

Right to Demand a Non-Shelf Registered Offering

     5   

SECTION 2.2

  

Right to Piggyback on a Non-Shelf Registered Offering

     5   

SECTION 2.3

  

Right to Demand and be Included in a Shelf Registration

     5   

SECTION 2.4

  

Demand and Piggyback Rights for Shelf Takedowns

     6   

SECTION 2.5

  

Right to Reload a Shelf

     6   

SECTION 2.6

  

Limitations on Demand and Piggyback Rights

     6   

SECTION 2.7

  

Notifications Regarding Registration Statements

     7   

SECTION 2.8

  

Notifications Regarding Registration Piggyback Rights

     7   

SECTION 2.9

  

Notifications Regarding Demanded Underwritten Takedowns

     7   

SECTION 2.10

  

Plan of Distribution, Underwriters and Counsel

     8   

SECTION 2.11

  

Cutbacks

     8   

SECTION 2.12

  

Lockups

     8   

SECTION 2.13

  

Expenses

     9   

SECTION 2.14

  

Facilitating Registrations and Offerings

     9   

ARTICLE III INDEMNIFICATION

     13   

SECTION 3.1

  

Indemnification by the Company

     13   

SECTION 3.2

  

Indemnification by the Holders and Underwriters

     13   

SECTION 3.3

  

Notices of Claims, Etc.

     14   

SECTION 3.4

  

Contribution

     14   

SECTION 3.5

  

Non-Exclusivity

     15   

 

i



--------------------------------------------------------------------------------

ARTICLE IV OTHER

     15   

SECTION 4.1

  

Notices

     15   

SECTION 4.2

  

Assignment

     17   

SECTION 4.3

  

Transfer Restrictions

     17   

SECTION 4.4

  

Amendments; Waiver

     20   

SECTION 4.5

  

Third Parties

     20   

SECTION 4.6

  

Governing Law

     20   

SECTION 4.7

  

CONSENT TO JURISDICTION

     20   

SECTION 4.8

  

MUTUAL WAIVER OF JURY TRIAL

     21   

SECTION 4.9

  

Specific Performance

     21   

SECTION 4.10

  

Entire Agreement

     21   

SECTION 4.11

  

Severability

     21   

SECTION 4.12

  

Counterparts

     21   

SECTION 4.13

  

Effectiveness

     21   

 

-ii-



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is dated as of August 5,
2014 and is by and among Catalent, Inc. (the “Company”), Blackstone (as defined
below), Genstar Phoenix Holdings, LLC, Aisling Capital II, L.P. and the
Management Stockholders (as defined below).

BACKGROUND

WHEREAS, the Company is currently contemplating an underwritten initial public
offering (“IPO”) of shares of its Common Stock (as defined below); and

WHEREAS, the Company desires to grant registration rights to Blackstone,
Genstar, Aisling and the Management Stockholders on the terms and conditions set
out in this Agreement.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Definitions. As used in this Agreement:

“Affiliate” has the meaning ascribed thereto in Rule 12b-2 promulgated under the
Exchange Act, as in effect on the date hereof.

“Agreement” has the meaning set forth in the preamble.

“Aisling” means Aisling Capital II, L.P. or any assignee of Aisling’s rights and
obligations under this Agreement pursuant to Section 4.2 or any Affiliate of
Aisling to which Aisling Transfers any Registrable Securities pursuant to
Section 4.3.

“Allocable Shares” has the meaning set forth in Section 4.3(b)(ii).

“Blackstone” means the entities listed on the signature pages hereto under the
heading “Blackstone.”

“Blackstone Entities” means the entities comprising Blackstone, their respective
Affiliates and the successors and permitted assigns of the entities and their
respective Affiliates.

“Board” means the board of directors of the Company.

“Business Day” means a day other than a Saturday, Sunday, federal or New York
State holiday or other day on which commercial banks in New York City are
authorized or required by law to close.

“Change of Control” means (i) the sale or disposition, in one or a series of
related transactions, of all or substantially all of the assets of the Company
to any “person” or “group”



--------------------------------------------------------------------------------

(as such terms are defined in Sections 13(d)(3) and 14(d)(2) of the Exchange
Act) or (ii) any person or group, other than Blackstone or its affiliates, is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of more than 50% of the total voting
power of the Company, including by way of merger, consolidation or otherwise.

“Closing Date” means the date of completion of the IPO.

“Company” has the meaning set forth in the preamble.

“Common Stock” means the shares of common stock, par value $0.01 per share, of
the Company, and any other capital stock of the Company into which such common
stock is reclassified or reconstituted.

“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise) of a Person.

“Demand Party” has the meaning set forth in Section 2.2(a).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as the same may be amended
from time to time.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Genstar” means Genstar Phoenix Holdings, LLC or any assignee of Genstar’s
rights and obligations under this Agreement pursuant to Section 4.2 or any
Affiliate of Genstar to which Genstar Transfers any Registrable Securities
pursuant to Section 4.3.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Holder” means each member of Blackstone, Genstar, Aisling and each Management
Stockholder that is a holder of Registrable Securities or securities
exercisable, exchangeable or convertible into Registrable Securities or any
Transferee of such Person to whom registration rights are assigned pursuant to
Section 4.2.

“Indemnified Party” and Indemnified Parties” have the meanings set forth in
Section 3.1.

“IPO” has the meaning set forth in the recitals.

“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, governmental approval, directive, requirement, or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority.

 

-2-



--------------------------------------------------------------------------------

“Lockup Period” has the meaning set forth in Section 2.4(d)(i).

“Management Stockholder” means those stockholders of the Company who are
identified as Management Stockholders on Schedule A hereto, and shall include
their respective Transferees who have become stockholders of the Company.

“Offered Securities” has the meaning set forth in Section 4.3(b)(i).

“Other Holder” has the meaning set forth in Section 4.3(b)(i).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
cooperative, an unincorporated organization, or other form of business
organization, whether or not regarded as a legal entity under applicable Law, or
any Governmental Authority or any department, agency or political subdivision
thereof.

“Registrable Securities” means all shares of Common Stock and any Securities
into which the Common Stock may be converted or exchanged pursuant to any
merger, consolidation, sale of all or any part of its assets, corporate
conversion or other extraordinary transaction of the Company held by a Holder
(whether now held or hereafter acquired, and including any such Securities
received by a Holder upon the conversion or exchange of, or pursuant to such a
transaction with respect to, other Securities held by such Holder). As to any
Registrable Securities, such Securities will cease to be Registrable Securities
when:

 

  (a) a registration statement covering such Registrable Securities has been
declared effective and such Registrable Securities have been disposed of
pursuant to such effective registration statement;

 

  (b) such Registrable Securities shall have been sold pursuant to Rule 144 or
145 (or any similar provision then in effect) under the Securities Act;

 

  (c) other than with respect to Registrable Securities held by Genstar or
Aisling, such Registrable Securities may be freely sold pursuant to
Section 4(a)(1), Rule 144 or 145 (or any similar provision then in effect) under
the Securities Act, without reporting obligations or restriction; or

 

  (d) such Registrable Securities cease to be outstanding.

“Registration Expenses” means any and all expenses incurred in connection with
the performance of or compliance with this Agreement, including:

 

  (a) all SEC, stock exchange, or FINRA registration and filing fees (including,
if applicable, the fees and expenses of any “qualified independent underwriter,”
as such term is defined in Rule 5121 of FINRA, and of its counsel);

 

-3-



--------------------------------------------------------------------------------

  (b) all fees and expenses of complying with securities or blue sky Laws
(including fees and disbursements of counsel for the underwriters in connection
with blue sky qualifications of the Registrable Securities);

 

  (c) all printing, messenger and delivery expenses;

 

  (d) all fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange or FINRA and all rating agency
fees;

 

  (e) the fees and disbursements of counsel for the Company and of its
independent public accountants, including the expenses of any special audits
and/or “cold comfort” letters required by or incident to such performance and
compliance;

 

  (f) any fees and disbursements of underwriters customarily paid by the issuers
or sellers of Securities, including liability insurance if the Company so
desires or if the underwriters so require, and the reasonable fees and expenses
of any special experts retained in connection with the requested registration,
but excluding underwriting discounts and commissions and transfer taxes, if any;

 

  (g) any fees and disbursements of counsel (including the fees and
disbursements of outside counsel for Holders) incurred in connection with any
registration statement or registered offering covering Registrable Securities
held by the Holders;

 

  (h) the costs and expenses of the Company relating to analyst and investor
presentations or any “road show” undertaken in connection with the registration
and/or marketing of the Registrable Securities (including the reasonable
out-of-pocket expenses of the Holders); and

 

  (i) any other fees and disbursements customarily paid by the issuers of
securities.

“Sale Notice” has the meaning set forth in Section 4.3(b)(i).

“SEC” means the U.S. Securities and Exchange Commission or any successor agency.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Tag-Along Notice” has the meaning set forth in Section 4.3(b)(i).

“Transfer” (including its correlative meanings, “Transferor”, “Transferee” and
“Transferred”) shall mean, with respect to any security, directly or indirectly,
to sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in, offer, sell any

 

-4-



--------------------------------------------------------------------------------

option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, lend or otherwise transfer or dispose
of any economic, voting or other rights in or to such security. When used as a
noun, “Transfer” shall have such correlative meaning as the context may require.

“WKSI” means a well-known seasoned issuer, as defined in the SEC’s Rule 405.

SECTION 1.2 Other Definitional Provisions; Interpretation.

(a) The words “hereof,” “herein,” and “hereunder” and words of similar import
when used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement, and references in this Agreement to a
designated “Article” or “Section” refer to an Article or Section of this
Agreement unless otherwise specified.

(b) The headings in this Agreement are included for convenience of reference
only and do not limit or otherwise affect the meaning or interpretation of this
Agreement.

(c) The meanings given to terms defined herein are equally applicable to both
the singular and plural forms of such terms.

ARTICLE II

REGISTRATION RIGHTS

SECTION 2.1 Right to Demand a Non-Shelf Registered Offering. Upon the demand of
Blackstone made at any time and from time to time, the Company will facilitate
in the manner described in this Agreement a non-shelf registered offering of the
Registrable Securities requested by Blackstone to be included in such offering.
Any demanded non-shelf registered offering may, at the Company’s option, include
shares to be sold by the Company for its own account and will also include
shares to be sold by Holders that exercise their related piggyback rights on a
timely basis.

SECTION 2.2 Right to Piggyback on a Non-Shelf Registered Offering. In connection
with any registered offering of Common Stock covered by a non-shelf registration
statement (whether pursuant to the exercise of demand rights or at the
initiative of the Company), any non-demanding Holders may exercise piggyback
rights to have included in such offering shares held by them. The Company will
facilitate in the manner described in this Agreement any such non-shelf
registered offering. For the avoidance of doubt, if Blackstone exercises the
demand set forth in Section 2.1, each Holder (including Blackstone) shall have
the right to sell shares in the offering on a “pro rata” basis with “pro rata”
being determined by dividing the number of Registrable Securities held by a
Holder (including Blackstone) by the number of Registrable Securities held by
all Holders.

SECTION 2.3 Right to Demand and be Included in a Shelf Registration. Upon the
demand of Blackstone, made at any time and from time to time when the Company is
eligible to utilize Form S-3 or a successor form to sell shares in a secondary
offering on a delayed or continuous basis in accordance with Rule 415 of the
Securities Act, the Company will facilitate in the manner described in this
Agreement a shelf registration of shares held by the Holders. Any shelf
registration filed by the Company covering shares (whether pursuant to
Blackstone’s

 

-5-



--------------------------------------------------------------------------------

demand or the initiative of the Company) will cover Registrable Securities held
by each of the Holders up to the highest common percentage of their original
respective holdings, which highest common percentage will be agreed upon by the
demanding Holder. If at the time of such request the Company is a WKSI, such
shelf registration would, at the request of such majority Holders, cover an
unspecified number of shares to be sold by the Company and the Holders.

SECTION 2.4 Demand and Piggyback Rights for Shelf Takedowns. Upon the demand of
one or more of Blackstone or, if Genstar and Aisling are no longer subject to
the transfer restrictions set forth in Section 4.3, Genstar or Aisling made at
any time and from time to time, the Company will facilitate in the manner
described in this Agreement a “takedown” of shares off of an effective shelf
registration statement. In connection with any underwritten shelf takedown
(whether pursuant to the exercise of such demand rights or at the initiative of
the Company), the Holders may exercise piggyback rights to have included in such
takedown shares held by them that are registered on such shelf. Notwithstanding
the foregoing, Holders may not demand a shelf takedown for an offering that will
result in the imposition of a lockup on the Company and the Holders unless the
Registrable Securities requested to be sold by the demanding Holders in such
takedown have an aggregate market value (based on the most recent closing price
of the Common Stock at the time of the demand) of at least $50 million.

SECTION 2.5 Right to Reload a Shelf. Upon the written request of a Holder, the
Company will file and seek the effectiveness of a post-effective amendment to an
existing shelf in order to register up to the number of Registrable Securities
previously taken down off of such shelf by such Holder and not yet “reloaded”
onto such shelf. The Holders and the Company will consult and coordinate with
each other in order to accomplish such replenishments from time to time in a
sensible manner.

SECTION 2.6 Limitations on Demand and Piggyback Rights.

(a) Any demand for the filing of a registration statement or for a registered
offering or takedown will be subject to the constraints of any applicable lockup
arrangements, and such demand must be deferred until such lockup arrangements no
longer apply. If a demand has been made for a non-shelf registered offering or
for an underwritten takedown, no further demands may be made so long as the
related offering is still being pursued. After an underwritten offering demanded
by a Holder, such Holder may not make another demand for an underwritten
offering prior to 60 days after the expiration of the lockup applicable to its
prior demanded offering unless another Holder joins in the demand.
Notwithstanding anything in this Agreement to the contrary, the Holders will not
have piggyback or other registration rights with respect to registered primary
offerings by the Company (i) covered by a Form S-8 registration statement or a
successor form applicable to employee benefit-related offers and sales,
(ii) where the shares are not being sold for cash or (iii) where the offering is
a bona fide offering of securities other than shares, even if such securities
are convertible into or exchangeable or exercisable for shares.

(b) The Company may postpone the filing of a demanded registration statement or
suspend the effectiveness of any shelf registration statement for a reasonable
“blackout period” not in excess of 90 days if the board of directors of the
Company determines that such registration or offering could materially interfere
with a bona fide business or financing

 

-6-



--------------------------------------------------------------------------------

transaction of the Company or is reasonably likely to require premature
disclosure of information, the premature disclosure of which could materially
and adversely affect the Company. The blackout period will end upon the earlier
to occur of, (i) in the case of a bona fide business or financing transaction, a
date not later than 90 days from the date such deferral commenced, and (ii) in
the case of disclosure of non-public information, the earlier to occur of
(x) the filing by the Company of its next succeeding Form 10-K or Form 10-Q, or
(y) the date upon which such information is otherwise disclosed.

SECTION 2.7 Notifications Regarding Registration Statements. Prior to exercising
demand rights for a registration statement, the Holders will consult with each
other in this regard. In order for one or more Holders to exercise their right
to demand that a registration statement be filed, they must so notify the
Company in writing indicating the number of Registrable Securities sought to be
registered and the proposed plan of distribution. The Company will keep the
Holders contemporaneously apprised of any registration of Common Stock, whether
pursuant to a Holder demand or otherwise, with respect to which a piggyback
opportunity is available. Pending any required public disclosure and subject to
applicable legal requirements, the parties will maintain the confidentiality of
these discussions.

SECTION 2.8 Notifications Regarding Registration Piggyback Rights. Any Holder
wishing to exercise its piggyback rights with respect to a non-shelf
registration statement must notify the Company and the other Holders of the
number of shares it seeks to have included in such registration statement. Such
notice must be given as soon as practicable, but in no event later than 5:00 pm,
New York City time, on the second trading day prior to (i) if applicable, the
date on which the preliminary prospectus intended to be used in connection with
pre-effective marketing efforts for the relevant offering is expected to be
finalized, and (ii) in any case, the date on which the pricing of the relevant
offering is expected to occur. No such notice is required in connection with a
shelf registration statement, as Registrable Securities held by all Holders will
be included subject to the limitations described in Section 2.3.

SECTION 2.9 Notifications Regarding Demanded Underwritten Takedowns.

(a) Prior to exercising their demand rights for an underwritten takedown of
shares off of a shelf registration statement, the Holders will consult with each
other in this regard. The Company will keep the Holders contemporaneously
apprised of all pertinent aspects of any underwritten shelf takedown in order
that they may have a reasonable opportunity to exercise their related piggyback
rights. Without limiting the Company’s obligation as described in the preceding
sentence, having a reasonable opportunity requires that the Holders be notified
by the Company of an anticipated underwritten takedown (whether pursuant to a
demand made by other Holders or made at the Company’s own initiative) no later
than 5:00 pm, New York City time, on (i) if applicable, the second trading day
prior to the date on which the preliminary prospectus or prospectus supplement
intended to be used in connection with pre-pricing marketing efforts for such
takedown is finalized, and (ii) in all cases, the second trading day prior to
the date on which the pricing of the relevant takedown occurs.

(b) Any Holder wishing to exercise its piggyback rights with respect to an
underwritten shelf takedown must notify the Company and the other Holders of the
number of shares it seeks to have included in such takedown. Such notice must be
given as soon as

 

-7-



--------------------------------------------------------------------------------

practicable, but in no event later than 5:00 pm, New York City time, on (i) if
applicable, the trading day prior to the date on which the preliminary
prospectus or prospectus supplement intended to be used in connection with
marketing efforts for the relevant offering is expected to be finalized, and
(ii) in all cases, the trading day prior to the date on which the pricing of the
relevant takedown occurs.

(c) Pending any required public disclosure and subject to applicable legal
requirements, the parties will maintain appropriate confidentiality of their
discussions regarding a prospective underwritten takedown.

SECTION 2.10 Plan of Distribution, Underwriters and Counsel. If a majority of
the shares proposed to be sold in an underwritten offering through a non-shelf
registration statement or through a shelf takedown is being sold by the Company
for its own account, the Company will be entitled to determine the plan of
distribution and select the managing underwriters for such offering. Otherwise,
Holders holding a majority of the Registrable Securities requested to be
included in such offering will be entitled to determine the plan of distribution
and select the managing underwriters, and such majority will also be entitled to
select counsel for the selling Holders (which may be the same as counsel for the
Company). In the case of a shelf registration statement, the plan of
distribution will provide as much flexibility as is reasonably possible,
including with respect or resales by transferee Holders.

SECTION 2.11 Cutbacks. If the managing underwriters advise the Company and the
selling Holders that, in their opinion, the number of shares requested to be
included in an underwritten offering exceeds the amount that can be sold in such
offering without adversely affecting the distribution of the shares being
offered, such offering will include only the number of shares that the
underwriters advise can be sold in such offering. If the Company is selling
shares for its own account in such offering, the Company will have first
priority. To the extent of any remaining capacity, and in all other cases where
the Company is not selling shares in the relevant offering, the selling Holders
will be subject to cutback pro rata based on the number of Registrable
Securities initially requested by them to be included in such offering, without
distinguishing between Holders based on who made the demand for such offering or
who is exercising piggyback rights.

SECTION 2.12 Lockups.

(a) Other than as described in clause (b) below, in connection with any
underwritten offering of shares, the Company and each Holder will agree (in the
case of Holders, with respect to Registrable Securities respectively held by
them) to be bound by the underwriting agreement’s lockup restrictions (which
must apply in like manner to all of them) that are agreed to (x) by the Company,
if a majority of the shares being sold in such offering are being sold for its
account, and (y) by Holders holding a majority of Registrable Securities being
sold by all Holders, if a majority of the shares being sold in such offering are
being sold by Holders. Other than as described in clause (b) below, pending the
signing of the applicable underwriting agreement, from the point at which a
Holder receives written notice that the Company intends to pursue an
underwritten registered public offering of shares with respect to which a
piggyback opportunity will apply pursuant to this Agreement and until the
applicable underwriting agreement is entered into or such offering is abandoned,
each Holder agrees to be bound by the same restrictions on transfer as were
applicable under the underwriting agreement applicable to the Company’s IPO.

(b) If, at any time, Genstar and Aisling are no longer subject to the transfer
restrictions set forth in Section 4.3, each of Genstar and Aisling shall have
the right to elect to relinquish all rights under this Article II. If Genstar or
Ailsing makes such election, it will no longer be subject to this Section 2.12.

 

-8-



--------------------------------------------------------------------------------

SECTION 2.13 Expenses. All Registration Expenses incurred in connection with any
registration statement or registered offering covering Registrable Securities
held by Holders will be borne by the Company. However, underwriters’, brokers’
and dealers’ discounts and commissions applicable to shares sold for the account
of a Holder will be borne by such Holder.

SECTION 2.14 Facilitating Registrations and Offerings.

(a) If the Company becomes obligated under this Agreement to facilitate a
registration and offering of Registrable Securities on behalf of Holders, the
Company will do so with the same degree of care and dispatch as would reasonably
be expected in the case of a registration and offering by the Company of shares
for its own account. Without limiting this general obligation, the Company will
fulfill its specific obligations as described in this Section 2.14.

(b) In connection with each registration statement that is demanded by Holders
or as to which piggyback rights otherwise apply, the Company will:

(i) prepare and file with the SEC a registration statement covering the
applicable shares, file amendments thereto as warranted, seek the effectiveness
thereof, and file with the SEC prospectuses and prospectus supplements as may be
required, all in consultation with the Holders and as reasonably necessary in
order to permit the offer and sale of the such shares in accordance with the
applicable plan of distribution;

(ii) within a reasonable time prior to the filing of any registration statement,
any prospectus, any amendment to a registration statement, amendment or
supplement to a prospectus or any free writing prospectus, provide copies of
such documents to the selling Holders and to the underwriter or underwriters of
an underwritten offering, if applicable, and to their respective counsel; fairly
consider such reasonable changes in any such documents prior to or after the
filing thereof as the counsel to the Holders or the underwriter or the
underwriters may request; and make such of the representatives of the Company as
shall be reasonably requested by the selling Holders or any underwriter
available for discussion of such documents;

(iii) within a reasonable time prior to the filing of any document which is to
be incorporated by reference into a registration statement or a prospectus,
provide copies of such document to counsel for the Holders and underwriters;
fairly consider such reasonable changes in such document prior to or after the
filing thereof as counsel for such Holders or such underwriter shall request;
and make such of the representatives of the Company as shall be reasonably
requested by such counsel available for discussion of such document;

 

-9-



--------------------------------------------------------------------------------

(iv) use all reasonable efforts to cause each registration statement and the
related prospectus and any amendment or supplement thereto, as of the effective
date of such registration statement, amendment or supplement and during the
distribution of the registered shares (x) to comply in all material respects
with the requirements of the Securities Act and the rules and regulations of the
SEC and (y) not to contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading;

(v) notify each Holder promptly, and, if requested by such Holder, confirm such
advice in writing, (A) when a registration statement has become effective and
when any post-effective amendments and supplements thereto become effective if
such registration statement or post-effective amendment is not automatically
effective upon filing pursuant to Rule 462 of the Securities Act, (B) of the
issuance by the SEC or any state securities authority of any stop order,
injunction or other order or requirement suspending the effectiveness of a
registration statement or the initiation of any proceedings for that purpose,
(C) if, between the effective date of a registration statement and the closing
of any sale of securities covered thereby pursuant to any agreement to which the
Company is a party, the representations and warranties of the Company contained
in such agreement cease to be true and correct in all material respects or if
the Company receives any notification with respect to the suspension of the
qualification of the shares for sale in any jurisdiction or the initiation of
any proceeding for such purpose, and (D) of the happening of any event during
the period a registration statement is effective as a result of which such
registration statement or the related Prospectus contains any untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading;

(vi) furnish counsel for each underwriter, if any, and for the Holders copies of
any correspondence with the SEC or any state securities authority relating to
the registration statement or prospectus;

(vii) otherwise use all reasonable efforts to comply with all applicable rules
and regulations of the SEC, including making available to its security holders
an earnings statement covering at least 12 months which shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar provision then in force); and

(viii) use all reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of a registration statement at the earliest
possible time.

(c) In connection with any non-shelf registered offering or shelf takedown that
is demanded by Holders or as to which piggyback rights otherwise apply, the
Company will:

(i) cooperate with the selling Holders and the sole underwriter or managing
underwriter of an underwritten offering, if any, to facilitate the timely

 

-10-



--------------------------------------------------------------------------------

preparation and delivery of certificates representing the shares to be sold and
not bearing any restrictive legends; and enable such shares to be in such
denominations (consistent with the provisions of the governing documents
thereof) and registered in such names as the selling Holders or the sole
underwriter or managing underwriter of an underwritten offering of shares, if
any, may reasonably request at least five days prior to any sale of such shares;

(ii) furnish to each Holder and to each underwriter, if any, participating in
the relevant offering, without charge, as many copies of the applicable
prospectus, including each preliminary prospectus, and any amendment or
supplement thereto and such other documents as such Holder or underwriter may
reasonably request in order to facilitate the public sale or other disposition
of the shares; the Company hereby consents to the use of the prospectus,
including each preliminary prospectus, by each such Holder and underwriter in
connection with the offering and sale of the shares covered by the prospectus or
the preliminary prospectus;

(iii) use all reasonable efforts to register or qualify the shares being offered
and sold, no later than the time the applicable registration statement becomes
effective, under all applicable state securities or “blue sky” laws of such
jurisdictions as each underwriter, if any, or any Holder holding Registrable
Securities covered by a registration statement, shall reasonably request; use
all reasonable efforts to keep each such registration or qualification effective
during the period such registration statement is required to be kept effective;
and do any and all other acts and things which may be reasonably necessary or
advisable to enable each such underwriter, if any, and each such Holder to
consummate the disposition in each such jurisdiction of such Registrable
Securities owned by such Holder; provided, however, that the Company shall not
be obligated to qualify as a foreign corporation or as a dealer in securities in
any jurisdiction in which it is not so qualified or to consent to be subject to
general service of process (other than service of process in connection with
such registration or qualification or any sale of shares in connection
therewith) in any such jurisdiction;

(vi) cause all shares being sold to be qualified for inclusion in or listed on
the New York Stock Exchange or any securities exchange on which shares issued by
the Company are then so qualified or listed if so requested by the Holders, or
if so requested by the underwriter or underwriters of an underwritten offering
of shares, if any;

(v) cooperate and assist in any filings required to be made with FINRA and in
the performance of any due diligence investigation by any underwriter in an
underwritten offering;

(vi) use all reasonable efforts to facilitate the distribution and sale of any
shares to be offered pursuant to this Agreement, including without limitation by
making road show presentations, holding meetings with and making calls to
potential investors and taking such other actions as shall be requested by the
Holders or the lead managing underwriter of an underwritten offering; and

 

-11-



--------------------------------------------------------------------------------

(vii) enter into customary agreements (including, in the case of an underwritten
offering, underwriting agreements in customary form, and including provisions
with respect to indemnification and contribution in customary form and
consistent with the provisions relating to indemnification and contribution
contained herein) and take all other customary and appropriate actions in order
to expedite or facilitate the disposition of such shares and in connection
therewith:

(A) make such representations and warranties to the selling Holders and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers to underwriters in similar underwritten offerings;

(B) obtain opinions of counsel to the Company and updates thereof (which counsel
and opinions (in form, scope and substance) shall be reasonably satisfactory to
the lead managing underwriter, if any) addressed to each selling Holder and the
underwriters, if any, covering the matters customarily covered in opinions
requested in sales of securities or underwritten offerings and such other
matters as may be reasonably requested by such Holders and underwriters;

(C) obtain “cold comfort” letters and updates thereof from the Company’s
independent certified public accountants addressed to the selling Holders, if
permissible, and the underwriters, if any, which letters shall be customary in
form and shall cover matters of the type customarily covered in “cold comfort”
letters to underwriters in connection with primary underwritten offerings; and

(D) to the extent requested and customary for the relevant transaction, enter
into a securities sales agreement with the Holders providing for, among other
things, the appointment of such representative as agent for the selling Holders
for the purpose of soliciting purchases of shares, which agreement shall be
customary in form, substance and scope and shall contain customary
representations, warranties and covenants.

The above shall be done at such times as customarily occur in similar registered
offerings or shelf takedowns.

(d) In connection with each registration and offering of shares to be sold by
Holders, the Company will, in accordance with customary practice, make available
for inspection by representatives of the Holders and underwriters and any
counsel or accountant retained by such Holder or underwriters all relevant
financial and other records, pertinent corporate documents and properties of the
Company and cause appropriate officers, managers and employees of the Company to
supply all information reasonably requested by any such representative,
underwriter, counsel or accountant in connection with their due diligence
exercise.

(e) Each Securityholder that holds shares covered by any registration statement
will furnish to the Company such information regarding itself as is required to
be included in the registration statement, the ownership of shares by such
Securityholder and the proposed distribution by such Securityholder of such
shares as the Company may from time to time reasonably request in writing.

 

-12-



--------------------------------------------------------------------------------

ARTICLE III

INDEMNIFICATION

SECTION 3.1 Indemnification by the Company. In the event of any registration of
any Registrable Securities of the Company under the Securities Act pursuant to
Article II, the Company hereby indemnifies and agrees to hold harmless, to the
fullest extent permitted by Law, each Holder who sells Registrable Securities
covered by such registration statement, each Affiliate of such Holder and their
respective directors and officers or general and limited partners (and the
directors, officers, employees, Affiliates and controlling Persons of any of the
foregoing), each other Person who participates as an underwriter in the offering
or sale of such Registrable Securities and each other Person, if any, who
controls such Holder or any such underwriter within the meaning of the
Securities Act (each, and “Indemnified Party” and collectively, the “Indemnified
Parties”), against any and all losses, claims, damages or liabilities, joint or
several, and reasonable and documented expenses to which such Indemnified Party
may become subject under the Securities Act, common law or otherwise, insofar as
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof, whether or not such Indemnified Party is a party thereto) arise
out of or are based upon: (a) any untrue statement or alleged untrue statement
of any material fact contained in any registration statement under which such
Registrable Securities were registered under the Securities Act, any
preliminary, final or summary prospectus contained therein, or any amendment or
supplement thereto, or any document incorporated by reference therein, or any
other such disclosure document (including reports and other documents filed
under the Exchange Act and any document incorporated by reference therein) or
related document or report; (b) any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in the case of a prospectus, in the light of
the circumstances when they were made; or (c) any violation or alleged violation
by the Company or any of its Subsidiaries of any federal, state, foreign or
common law rule or regulation applicable to the Company or any of its
Subsidiaries and relating to action or inaction in connection with any such
registration, disclosure document or related document or report, and the Company
will reimburse such Indemnified Party for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, liability, action or proceeding; provided that the Company will not be
liable to any Indemnified Party in any such case to the extent that any such
loss, claim, damage, liability (or action or proceeding in respect thereof) or
expense arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
in any such preliminary, final or summary prospectus, or any amendment or
supplement thereto in reliance upon and in conformity with written information
with respect to such Indemnified Party furnished to the Company by such
Indemnified Party expressly for use in the preparation thereof. Such indemnity
will remain in full force and effect regardless of any investigation made by or
on behalf of such Holder or any Indemnified Party and will survive the Transfer
of such Registrable Securities by such Holder or any termination of this
Agreement.

SECTION 3.2 Indemnification by the Holders and Underwriters. The Company may
require, as a condition to including any Registrable Securities in any
registration statement filed in accordance with Article II, that the Company
shall have received an undertaking reasonably satisfactory to it from the Holder
of such Registrable Securities or any prospective

 

-13-



--------------------------------------------------------------------------------

underwriter to indemnify and hold harmless (in the same manner and to the same
extent as set forth in Section 3.1) the Company, all other Holders or any
prospective underwriter, as the case may be, and any of their respective
Affiliates, directors, officers and controlling Persons, with respect to any
untrue statement in or omission from such registration statement, any
preliminary, final or summary prospectus contained therein, or any amendment or
supplement, if such untrue statement or omission was made in reliance upon and
in conformity with written information with respect to such Holder or
underwriter furnished to the Company by such Holder or underwriter expressly for
use in the preparation of such registration statement, preliminary, final or
summary prospectus or amendment or supplement, or a document incorporated by
reference into any of the foregoing. Such indemnity will remain in full force
and effect regardless of any investigation made by or on behalf of the Company
or any of the Holders, or any of their respective Affiliates, directors,
officers or controlling Persons and will survive the Transfer of such
Registrable Securities by such Holder. In no event shall the liability of any
selling Holder of Registrable Securities hereunder be greater in amount than the
dollar amount of the proceeds actually received by such Holder upon the sale of
the Registrable Securities giving rise to such indemnification obligation.

SECTION 3.3 Notices of Claims, Etc.. Promptly after receipt by an Indemnified
Party hereunder of written notice of the commencement of any action or
proceeding with respect to which a claim for indemnification may be made
pursuant to this Article III, such Indemnified Party will, if a claim in respect
thereof is to be made against an indemnifying party, give written notice to the
latter of the commencement of such action; provided that the failure of the
Indemnified Party to give notice as provided herein will not relieve the
indemnifying party of its obligations under Section 3.1 or 3.2, except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an Indemnified Party,
unless in such Indemnified Party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, the indemnifying party will be entitled to participate in and to assume
the defense thereof, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel selected by the Holders of
at least a majority of the Registrable Securities included in the relevant
registration, and after notice from the indemnifying party to such Indemnified
Party of its election so to assume the defense thereof, the indemnifying party
will not be liable to such Indemnified Party for any legal or other expenses
subsequently incurred by the latter in connection with the defense thereof other
than reasonable costs of investigation. If, in such Indemnified Party’s
reasonable judgment, having common counsel would result in a conflict of
interest between the interests of such indemnified and indemnifying parties,
then such Indemnified Party may employ separate counsel reasonably acceptable to
the indemnifying party to represent or defend such Indemnified Party in such
action, it being understood, however, that the indemnifying party will not be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys at any time for all such Indemnified Parties (and not more than one
separate firm of local counsel at any time for all such Indemnified Parties) in
such action. No indemnifying party will consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect of such claim or litigation.

SECTION 3.4 Contribution. If the indemnification provided for hereunder from the
indemnifying party is unavailable to an Indemnified Party hereunder in respect
of any losses,

 

-14-



--------------------------------------------------------------------------------

claims, damages, liabilities or expenses referred to herein for reasons other
than those described in the proviso in the first sentence of Section 3.1, then
the indemnifying party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
Indemnified Parties in connection with the actions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
Indemnified Parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
Indemnified Parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party under this Section 3.4 as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding. In no event shall the liability
of any selling Holder of Registrable Securities hereunder be greater in amount
than the dollar amount of the proceeds actually received by such Holder upon the
sale of the Registrable Securities giving rise to such contribution obligation.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 3.4 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

SECTION 3.5 Non-Exclusivity. The obligations of the parties under this Article
III will be in addition to any liability which any party may otherwise have to
any other party.

ARTICLE IV

OTHER

SECTION 4.1 Notices. Any notice, request, instruction or other document to be
given hereunder by any party hereto to another party hereto shall be in writing
and shall be deemed given (a) when delivered personally, (b) five (5) Business
Days after being sent by certified or registered mail, postage prepaid, return
receipt requested, (c) one (1) Business Day after being sent by Federal Express
or other nationally recognized overnight courier, or (d) if transmitted by
facsimile, if confirmed within 24 hours thereafter by a signed original sent in
the manner provided in clause (a), (b) or (c) to parties at the following
addresses (or at such other address for a party as shall be specified by prior
written notice from such party):

if to the Company:

Catalent, Inc.

14 Schoolhouse Road

Somerset, New Jersey 08873

Attention: General Counsel

 

-15-



--------------------------------------------------------------------------------

if to Blackstone:

The Blackstone Group L.P.

345 Park Avenue

New York, NY 10154

Attention: Chinh Chu

Fax: (212) 583-5722

with an additional copy (not constituting notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Edward P. Tolley III

Fax: (212) 455-2502

if to Genstar:

Four Embarcadero Center, Suite 1900

San Francisco, CA 94111

Attention: Robert Weltman

Fax: (415) 834-2383

With a copy (not constituting notice) to:

Latham & Watkins LLP

505 Montgomery Street, Suite 2000

San Francisco, CA 94111

Attention: Scott R. Haber

Fax: (415) 395-8095

if to Aisling:

Aisling Capital II, L.P.

888 Seventh Avenue, 30th Floor

New York, NY 10106

Attn: Brett Zbar

Fax: 212 651 6379

and

Aisling Capital II, L.P.

888 Seventh Avenue, 30th Floor

New York, NY 10106

Attn: Chief Financial Officer

Fax: 212 651 6379

 

-16-



--------------------------------------------------------------------------------

With a required copy to:

McDermott Will & Emery LLP

340 Madison Avenue

New York, NY 10173-1922

Attn: Todd Finger

Fax: 212 547 5444

if to any Management Stockholder:

c/o Catalent, Inc.

14 Schoolhouse Road

Somerset, New Jersey 08873

Attention: General Counsel

SECTION 4.2 Assignment. Neither the Company nor any Holder shall assign all or
any part of this Agreement without the prior written consent of the Company and
Blackstone; provided, however, that any Blackstone Entity, Genstar and Aisling
may assign their respective rights and obligations under this Agreement in whole
or in part to any of their respective Affiliates without the consent of any
other party; provided, further that the consent of Blackstone shall not be
required for any assignment if, at the time of such assignment, the number of
shares of Common Stock held directly or indirectly by Blackstone is less than
25% of the total number of outstanding shares of Common Stock. Except as
otherwise provided herein, this Agreement will inure to the benefit of and be
binding on the parties hereto and their respective successors and permitted
assigns.

SECTION 4.3 Transfer Restrictions. (a) Each of Genstar and Aisling agree it will
not Transfer any Registrable Securities until the second anniversary of the date
hereof other than (1) pursuant to this Agreement (including pursuant to clause
(b) below), (2) to one or more of its Affiliates, provided that such Affiliates
become parties to this Agreement and are bound by this Section 4.3, (3) pursuant
to a Change of Control of the Company, (4) with the consent of Blackstone,
(5) in the event that Blackstone Transfers any Registrable Securities pursuant
to Rule 144, Blackstone shall provide advance notice to each of Genstar and
Aisling at least one day prior to such transfer and each of Genstar and Aisling
shall have the right to Transfer Registrable Securities pursuant to Rule 144 on
a pro rata basis at the time of Blackstone’s Transfer or at any time thereafter
or (6) in the event that Blackstone distributes any Registrable Securities to
its limited partners, members or stockholders, each of Genstar and Aisling shall
have the right to similarly distribute Registrable Securities on a pro rata
basis at any time thereafter, provided that, if the Registrable Securities
distributed by Blackstone are subject to any transfer restrictions, the
Registrable Securities distributed by Genstar and Aisling shall be subject to
similar transfer restrictions.

(b) (i) Prior to Blackstone making any Transfer of Registrable Securities (other
than a Transfer described in Section 4.3(c)), Blackstone shall give at least
twenty (20) days’ prior written notice to each of Genstar and Aisling (for
purposes of this Section 2.2, each an “Other Holder”) and the Company, which
notice (for purposes of this Section 4.3, the “Sale Notice”) shall identify the
type and amount of Registrable

 

-17-



--------------------------------------------------------------------------------

Securities to be sold (for purposes of this Section 4.3, the “Offered
Securities”), describe the terms and conditions of such proposed Transfer, and
identify each prospective transferee. Any of the Other Holders may, within
fourteen (14) days of the receipt of the Sale Notice, give written notice (each,
a “Tag-Along Notice”) to Blackstone that such Other Holder wishes to participate
in such proposed Transfer upon the terms and conditions set forth in the Sale
Notice, which Tag-Along Notice shall specify the Registrable Securities such
Other Holder desires to include in such proposed Transfer; provided, however,
that to exercise its tag-along rights hereunder, each Other Holder shall be
obligated to join in any indemnification or other obligations that Blackstone
agrees to provide in connection with such Transfer of Offered Securities (except
that, while each Other Holder shall be obligated to make representations and
warranties as to such Other Holder’s title to and ownership of such Other
Holder’s Registrable Securities that are Transferred by such Other Holder,
authorization, execution and delivery of relevant documents by such Other
Holder, enforceability of relevant agreements against such Other Holder and
other matters relating to such Other Holder, to enter into covenants in respect
of the proposed Transfer of such Other Holder’s Registrable Securities that are
Transferred by such Other Holder and to enter into indemnification obligations
with respect to the foregoing, in each case to the extent that Blackstone is
similarly obligated in connection with its proposed Transfer of Offered
Securities, no Other Holder shall be obligated to enter into indemnification
obligations with respect to any of the foregoing to the extent relating to any
representation or warranty by any other Holder (including Blackstone) in respect
of any such other Holder (including Blackstone) or any such other Holder’s
Registrable Securities or Offered Securities (in the case of Blackstone)), up to
its pro rata share based on, and limited to, the value of Registrable Securities
that are Transferred by each such Holder. Each Holder will bear (x) its own
costs of any sale of Securities pursuant to this Section 4.3(b)(i) and (y) its
pro-rata share (based upon the relative amount of proceeds received for the
Registrable Securities sold) of the costs of any sale of Registrable Securities
pursuant to this Section 4.3(b)(i) (excluding all amounts paid to any Holder or
his or its Affiliates as a transaction fee, broker’s fee, finder’s fee, advisory
fee, success fee, or other similar fee or charge related to the consummation of
such sale) to the extent such costs are incurred for the benefit of all Holders
and are not otherwise paid by the transferee. No Other Holder shall be required
to sign a non-competition agreement.

(ii) If none of the Other Holders gives Blackstone a timely Tag-Along Notice
with respect to the Transfer proposed in the Sale Notice, then (notwithstanding
the first sentence of Section 4.3(b)(i)) Blackstone may Transfer such Offered
Securities on the terms and conditions set forth, and to or among any of the
transferees identified (or Affiliates of transferees identified), in the Sale
Notice at any time within ninety (90) days after expiration of the fourteen-day
period for giving Tag-Along Notices with respect to such Transfer. Any such
Offered Securities not Transferred by Blackstone during such ninety-day period
will again be subject to the provisions of this Section 4.3(b) upon subsequent
Transfer. If one or more Other Holders give Blackstone a timely Tag-Along
Notice, then Blackstone shall use its reasonable efforts to obtain the agreement
of the prospective transferee(s) to the participation of the Other Holders in
any contemplated Transfer, on the same terms and conditions as are applicable to
the Offered Securities, and Blackstone shall not transfer any of its Registrable
Securities to any prospective

 

-18-



--------------------------------------------------------------------------------

transferee if such prospective transferee(s) declines to allow the participation
of the Other Holders. If the prospective transferee(s) is unwilling or unable to
acquire all of the Offered Securities and all of the Registrable Securities
specified in a timely Tag-Along Notice upon such terms, then Blackstone may
elect either to cancel such proposed Transfer or to allocate the maximum number
of Registrable Securities that the prospective transferees are willing to
purchase (the “Allocable Shares”) among Blackstone and the Other Holders giving
timely Tag-Along Notices as follows (it being understood that the prospective
transferees shall be required to purchase Registrable Securities on the same
terms and conditions, and to consummate such Transfer on those terms and
conditions):

(A) each participating Holder (including Blackstone) shall be entitled to sell a
number of Registrable Securities (not to exceed, for any Other Holder, the
number of Registrable Securities identified in such Other Holder’s Tag-Along
Notice) on a pro rata basis; and

(B) if, after allocating the Allocable Shares to such Holders in accordance with
clause (A) above, there are any Allocable Shares that remain unallocated, then
they shall be allocated (in one or more successive allocations on the basis of
the allocation method specified in clause (A) above) among Blackstone and each
such Other Holder that has elected in its Tag-Along Notice to sell a greater
number of Registrable Securities than previously has been allocated to it
pursuant to clause (A) and this clause (B) (all of whom (but no others) shall,
for purposes of clause (A) above, be deemed to be the participating Holders)
until all such Allocable Shares have been allocated in accordance with this
clause (B).

(c) The rights and restrictions contained in Section 4.3(b) shall not apply with
respect to any of the following Transfers of Registrable Securities by
Blackstone:

(i) any Transfer of Registrable Securities pursuant to Article II;

(ii) any Transfer of Registrable Securities to and among the members, partners
or Affiliates of Blackstone and the members, partners, securityholders and
employees of such partners;

(iii) any Transfer of Registrable Securities incidental to the exercise,
conversion or exchange of such securities in accordance with their terms or any
reclassification or combination of shares (including any reverse stock split) or
any recapitalization, reorganization or reclassification of, or any merger or
consolidation involving, the Company; provided that each Other Holder holding
Registrable Securities are treated in the same way as the Blackstone Securities
in connection with such exercise, conversion or exchange; and

(iv) any Transfer pursuant to Rule 144.

 

-19-



--------------------------------------------------------------------------------

SECTION 4.4 Amendments; Waiver. This Agreement may be amended, supplemented or
otherwise modified, or any provision waived, only by a written instrument
executed by the Company and the Holders holding a majority of the Registrable
Securities subject to this Agreement; provided that no such amendment,
supplement or other modification or waiver shall adversely affect the economic
interests of any Holder hereunder, or increase the obligations of any Holder,
disproportionately to other Holders without the written consent of such Holder.
For the avoidance of doubt, no consent pursuant to this Section 4.4 shall be
required in connection with any amendment or revision to Schedule A unless such
amendment or revision is to remove a Holder from such schedule at a time when
such Holder would otherwise be entitled to registration rights herein. No waiver
by any party of any of the provisions hereof will be effective unless explicitly
set forth in writing and executed by the party so waiving. Except as provided in
the preceding sentence, no action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, will be
deemed to constitute a waiver by the party taking such action of compliance with
any covenants or agreements contained herein. The waiver by any party hereto of
a breach of any provision of this Agreement will not operate or be construed as
a waiver of any subsequent breach.

SECTION 4.5 Third Parties. This Agreement does not create any rights, claims or
benefits inuring to any person that is not a party hereto nor create or
establish any third party beneficiary hereto.

SECTION 4.6 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York.

SECTION 4.7 CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE STATE OF
NEW YORK AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH OF THE PARTIES HERETO ACCEPTS
FOR ITSELF AND IN CONNECTION WITH ITS RESPECTIVE PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
FINAL AND NONAPPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
AGREEMENT. EACH OF THE PARTIES HERETO FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF VIA OVERNIGHT COURIER, TO SUCH PARTY
AT THE ADDRESS SPECIFIED IN THIS AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE
FOURTEEN CALENDAR DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL IN ANY WAY BE
DEEMED TO LIMIT THE ABILITY OF EITHER PARTY HERETO TO SERVE ANY SUCH LEGAL
PROCESS, SUMMONS, NOTICES AND DOCUMENTS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW OR TO OBTAIN JURISDICTION OVER OR TO BRING ACTIONS, SUITS OR
PROCEEDINGS AGAINST THE OTHER PARTY HERETO IN SUCH OTHER JURISDICTIONS, AND IN
SUCH MANNER, AS MAY BE PERMITTED BY ANY APPLICABLE LAW.

 

-20-



--------------------------------------------------------------------------------

SECTION 4.8 MUTUAL WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT.

SECTION 4.9 Specific Performance. Each of the parties hereto acknowledges and
agrees that in the event of any breach of this Agreement by any of them, the
non-breaching party would be irreparably harmed and could not be made whole by
monetary damages. Each party accordingly agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate and that
the parties, in addition to any other remedy to which they may be entitled at
law or in equity, shall be entitled to compel specific performance of this
Agreement.

SECTION 4.10 Entire Agreement. This Agreement sets forth the entire
understanding of the parties hereto with respect to the subject matter hereof.
There are no agreements, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein. This Agreement supersedes all other prior agreements and understandings
between the parties with respect to such subject matter.

SECTION 4.11 Severability. If one or more of the provisions, paragraphs, words,
clauses, phrases or sentences contained herein, or the application thereof in
any circumstances, is held invalid, illegal or unenforceable in any respect for
any reason, the validity, legality and enforceability of any such provision,
paragraph, word, clause, phrase or sentence in every other respect and of the
remaining provisions, paragraphs, words, clauses, phrases or sentences hereof
shall not be in any way impaired, it being intended that all rights, powers and
privileges of the parties hereto shall be enforceable to the fullest extent
permitted by Law.

SECTION 4.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
together will be deemed to be one and the same instrument.

SECTION 4.13 Effectiveness. This Agreement shall become effective, as to any
Holder, as of the date signed by the Company and countersigned by such Holder.

[Remainder of Page Intentionally Left Blank]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

COMPANY:   CATALENT, INC.   By:  

/s/ Matthew Walsh

  Name:   Matthew Walsh   Title:   Executive Vice President and Chief Financial
Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BLACKSTONE:   BLACKSTONE HEALTHCARE PARTNERS L.L.C.   By:   BLACKSTONE CAPITAL
PARTNERS V, L.P., managing member   By:   BLACKSTONE MANAGEMENT ASSOCIATES V
L.L.C., its general partner   By:  

/s/ Chinh E. Chu

    Name:   Chinh E. Chu     Title:   Senior Managing Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

GENSTAR:   GENSTAR PHOENIX HOLDINGS, LLC   By:  

/s/ Robert J. Weltman

    Name:   Robert J. Weltman     Title:   Managing Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

AISLING CAPITAL II, L.P. By:  

/s/ Lloyd Appel

  Name:   Lloyd Appel   Title:   Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Schedule A

Management Stockholders